Citation Nr: 1826770	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-39 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for carotid artery blockage.

2.  Entitlement to service connection for left eye blindness.

3.  Entitlement to service connection for right eye blindness.

4.  Entitlement to service connection for right leg burning sensation.

5.  Entitlement to service connection for stroke residuals.

6.  Entitlement to service connection for triple bypass heart surgery.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

8.  Entitlement to special monthly compensation (SMC) based on the need for Aid and Attendance or being Housebound.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).

10.   Entitlement to service connection for an ear injury under the provisions of 38 U.S.C. § 1151.


REPRESENTATION

Veteran represented by:  Attorney Robert C. Brown, Jr.


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, his son, and his daughter-in-law


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to December 1952.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issues of entitlement to service connection for hearing loss and tinnitus, previously associated with this appeal stream, were granted by the RO in a November 2014 rating decision.  Accordingly, they are no longer on appeal and will not be addressed further here.   
 

In February 2018, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for carotid artery blockage, left and right eye blindness, right leg burning sensation, stroke residuals, triple bypass heart surgery, entitlement to service connection for an ear injury under the provisions of 38 U.S.C. § 1151, entitlement to SMC based on Aid and Attendance/Housebound, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The medical evidence of record documents the Veteran's current PTSD diagnosis.  His DD-214 documents that he served overseas as a driver during the Korean War. A March 2018 examiner opined that the Veteran's PTSD resulted from his service in Korea (during which he feared for his life and endorsed symptoms of PTSD as a result).  This opinion is supported by the examiner's detailed rationale for the positive nexus opinion and DSM-5-based description of the Veteran's current symptoms.  The Veteran's February 2018 Board testimony and VA treatment records showing a history of psychiatric symptoms and treatment also supports this claim.  There is no negative nexus opinion of record.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


ORDER

Service connection for PTSD is granted. 


REMAND

The Veteran submitted medical treatise evidence showing a link between PTSD and heart disease.  A remand is necessary to obtain a medical opinion regarding secondary service connection for his heart disease.  On remand, the RO should also further develop and readjudicate the Veteran's 38 U.S.C. § 1151 and SMC claims.  Finally, the most recent VA treatment records date from August 2013.  Records from that time forward must be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated (from August 2013 forward) VA treatment records.  

2.  Obtain all VA treatment records related to the Veteran's ear cancer treatment and related removal of his pinna.  These records date from approximately 2000-2003.  Any informed consent documents related to the Veteran's right ear procedures (including but not limited to the March 2003 right pinna excision) should be specifically requested and associated with the claims file.  

3.  Send the Veteran a letter asking him to identify any providers of private treatment relevant to the claims on appeal and request these records on his behalf.   

4.  Then schedule the Veteran for a VA examination with a cardiologist to assess the nature and cause(s) of his cardiac disabilities.  (If the Veteran is unable to attend a VA examination, the RO should obtain a medical opinion, based on claims file review, responding to the questions below.)  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  Based on the review of the claims file including any newly obtained evidence to include a detailed review of the Veteran's cardiology treatment records, his February 2018 Board testimony, and the March 2018 treatise evidence and accompanying letter, the examiner should provide an opinion responding to the following: 

a) Identify any disabilities current during the period on appeal, to include his noted stroke, carotid artery, and bypass surgery residuals.  

b) Is it at least as likely as not (a 50 percent or better probability) that any diagnosed disability was incurred in or is otherwise related to the Veteran's service?

c) Is it at least as likely as not (a 50 percent or better probability) that any diagnosed cardiac disability was CAUSED by the Veteran's PTSD?

d) Is it at least as likely as not (a 50 percent or better probability) that any diagnosed cardiac disability was AGGRAVATED by the Veteran's PTSD? (Aggravation means the disability increased in severity beyond its natural progression.)

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).
The opinion MUST specifically reflect consideration of the treatise article submitted in March 2018 regarding a possible link between PTSD and cardiac conditions.  

Please note the December 2009 VA memo formally finding that the Veteran's STRs were likely destroyed by fire.  As such, no STRs are available, and the Veteran's documented lay reports and other available evidence should be afforded heightened discussion and consideration.   

If the requested opinion cannot be provided without resort to speculation, the examiner should state this AND must explain WHY an opinion cannot be provided without resort to speculation (including whether an opinion is beyond what any medical practitioner might be able to provide, based on the evidence of record and current medical knowledge). 

5.  Then forward the claims file, including a complete copy of this REMAND, to an ENT physician for a nexus opinion discussing the March 2003 right pinna excision (surgery) and the preceding treatment procedures (procedures), any potential residual effects.  Based on a thorough review of the record, including any newly obtained evidence, the examiner should provide opinions responsive to the following:

a) Did the Veteran suffer from any additional disability following right ear cancer treatment procedures or surgery?

To determine whether the Veteran had additional disability, the examiner should compare the Veteran's condition before and after the procedure and before and after the surgery.  This discussion should include reference to the March 2018 photo of the Veteran's ear.  

b) If the Veteran had additional disability, was the additional disability caused or made worse by either the procedure or surgery? 

c) If the Veteran had additional disability caused or made worse by the VA procedures or surgery, did this additional disability result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?   The examiner MUST specifically consider the Veteran's February 2018 Board testimony that the VA ENT told him that his ear/pinna could have been saved if he had been advised to seek treatment earlier.

d) If the Veteran has additional disability caused or made worse by that VA surgery or treatment, notwithstanding any informed consent documents of record, based upon the specific facts and circumstances of this Veteran's case, was any additional disability not a reasonably foreseeable outcome of the VA procedural treatment or surgery to his right pinna? 

To render this opinion, the examiner should address whether a "reasonable health care provider" would have considered the Veteran's additional disability to be an ordinary risk of the treatment provided and would have disclosed such risk in connection with the treatment, regardless of what risks the treating physician actually foresaw and disclosed in the informed consent forms.

In answering the above questions, the examiner should consider the Veteran's VA treatment records, including pre-procedural, procedural, post-procedural, pre-operative, operative, and post-operative treatment notes.

All opinions provided must include complete and detailed explanations (rationales) specifically addressing the concerns indicated in this REMAND and its directives, preferably with citation to supporting factual data and medical literature or authority, as appropriate.

If an opinion cannot be rendered without resorting to mere speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  In other words, merely saying that the examiner cannot respond will not suffice. See Jones v. Shinseki, 23 Vet. App. 382 (2010) (before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion).

If an adequate opinion that responds to these directives cannot be provided without another examination, the Veteran should be scheduled for this additional evaluation, but this is left to the designee's discretion.

6.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity of his service-connected disabilities and determine if he meets the requirement for aid and attendance or housebound status.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. If an opinion or examination is needed by a specialist(s), that too should be undertaken. The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  After review of the file and examination(s), the examiner should specifically address the following:

a) The current symptoms associated with his various service-connected disabilities and the severity of those symptoms

 b) Whether the Veteran is a patient in a nursing home on account of mental or physical incapacity

c) Whether the Veteran is so helpless or so nearly helpless as to require the regular aid and attendance of another person.  In making this determination, the examiner should specifically comment on whether the Veteran is unable to dress or undress himself or to keep himself ordinarily clean and presentable; requires the frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; is unable to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; is unable to attend to the wants of nature; or has an incapacity, physical or mental, that requires care of assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment; or is bedridden. 

d) For housebound purposes, the examiner should indicate whether the Veteran is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  

7.  After this development is complete, consider whether any new records suggest that additional development such as additional VA examinations is warranted.

8.  The AOJ should then readjudicate the claims on appeal (with consideration of any newly obtained evidence).  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and give the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


